65598: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-20451: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 65598


Short Caption:IN RE: GUARDIANSHIP OF ECHEVARRIAClassification:Civil Appeal - Family Law - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - G027262Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:05/12/2016How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael A. EchevarriaBeau Sterling
							(Sterling Law, LLC)
						Karen K. Wong


Reference PartyJean Ruth Echevarria


RespondentAngel EchevarriaMark A. Solomon
							(Solomon Dwiggins & Freer, Ltd.)
						


RespondentRobert L. AnsaraElyse M. Tyrell
							(Trent, Tyrell & Phillips)
						





Docket Entries


DateTypeDescriptionPending?Document


05/07/2014Filing FeeFiling Fee due for Appeal.


05/07/2014Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person Pilot Program. Filed certified copy of proper person notice of appeal.14-14760




05/07/2014Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.14-14762




05/09/2014Notice of Appeal DocumentsFiled Documents from District Court Clerk. Confidential Coversheet.


05/15/2014Filing FeeFiling Fee Paid. $250.00 from Michael A Echevarria.  Check no. 1035.


05/16/2014Case Status UpdatePilot Program Civil Appeals. Order and documents mailed to proper person appellant.  Civil proper person transcript request form due:  15 days.  Civil proper person appeal statement due: 40 days.


06/02/2014Transcript RequestFiled Civil Proper Person Transcript Request Form.14-17849




06/26/2014BriefFiled Civil Proper Person Appeal Statement.14-21002




07/07/2014Order/ProceduralFiled Order Directing Transmission of Record.  Record due:  15 days.14-21889




07/11/2014Record on Appeal DocumentsFiled Record on Appeal Volumes 1-9. Via FTP.14-22572




07/11/2014Case Status UpdateSubmitted for Decision.


07/16/2014Record on Appeal DocumentsFiled SEALED documents comprising pages 7-9 of the Record on Appeal.


07/17/2014TranscriptFiled Notice from Court Reporter. Shelly Ajoub stating that the requested transcripts were delivered.  Dates of transcripts: 12/18/13 & 03/12/14.14-23296




07/18/2014Notice/IncomingFiled Proper Person Certificate of Service of Transcripts and Certification.14-23469




07/22/2014Notice/IncomingFiled Proper Person Notice of Errata and Amended Certificate of Service.14-23847




09/04/2014Order/ProceduralFiled Order Regarding Pro Bono Counsel.  We direct the clerk of this court to transmit a copy of this order and the attached case summary to the Legal Aid Center of Southern Nevada for financial eligibility screening.  Appellant's Notice of Appearance  due:  60 days.  Supplemental briefing and oral argument will be scheduled thereafter.  If appellant is not financially eligible or objects to pro bono representation, or if volunteer attorneys cannot be located, the Legal Aid Center of Southern Nevada shall notify this court in writing in 60 days.  In such case, oral argument will not be held, and this matter will stand submitted for decision on the appeal statement and record currently before the court.14-29235




10/24/2014Notice/IncomingFiled Notice of Determination of Ineligibility for Pro Bono Representation for Appellant.14-35591




10/30/2014Order/ProceduralFiled Order Removing Appeal from Pro Bono Program.  This appeal is removed from the pro bono program and stands submitted for decision on the appeal statement and record currently before the court.14-36106




11/04/2014Notice/IncomingFiled Notice of Appearance of Counsel, Beau Sterling and Sterling Law LLC, for Appellant.14-36534




11/13/2014Order/ProceduralFiled Order Directing Compliance with NRAP 9 and Setting Briefing Schedule.  Transcript Request Form due:  14 days.  Opening Brief due:  120 days.14-37485




12/02/2014Transcript RequestFiled Certificate of No Transcript Request.14-39204




03/13/2015MotionFiled Motion for Extension of Time to File Opening Brief and Appendix (First Request).15-07904




03/13/2015Notice/OutgoingIssued Notice - Motion Approved.  Opening Brief and Appendix due:  April 13, 2015.15-07913




04/14/2015MotionFiled Motion for Second Extension of Time (Second).15-11090




04/17/2015Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  May 14, 2015.15-11628




05/15/2015MotionFiled Motion for Extension of Time to File Opening Brief (Third).15-14906




05/26/2015Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  June 15, 2015.15-15905




06/19/2015BriefFiled Appellant's Opening Brief.15-18881




07/07/2015Notice/IncomingFiled Notice of Bankruptcy Filing.15-20653




07/14/2015BriefFiled Respondent's Answering Brief.15-21387




07/16/2015MotionFiled Motion to Modify Record on Appeal by Filing Appendix to Include District Court Pleadings and Minutes Post-Dating the Preparation of the Original Record.15-21548




07/28/2015MotionFiled Opposition to Motion to Expand Record on Appeal.15-22753




07/28/2015MotionFiled Reply to Opposition to Motion to Modify Record on Appeal by Filing Appendix to Include District Court Pleadings and Minutes Post-Dating the Preparation of the Original Record.15-22844




08/07/2015Order/ProceduralFiled Order Denying Motion. Because the documents Ansara seeks to file in this court were filed in and/or created by the district court after the docketing of this appeal, this court cannot properly consider those documents when resolving this appeal. Accordingly, the motion is denied.15-23856




08/14/2015MotionFiled Motion to Extend Time. (Reply Brief)15-24554




08/28/2015Order/ProceduralFiled Order Granting Motion.  Reply Brief due:  September 14, 2015.15-26205




09/18/2015Order/ProceduralFiled Order to Appear and Show Cause.  Mr. Sterling shall personally appear before this court with his clients in these appeals on October 6, 2015, at 2:00 p.m., in Las Vegas, and show cause why additional sanctions, including, but not limited to, monetary sanctions, removal as counsel in these appeals, referral to the State Bar for investigation, and/or prohibition from practicing before this court, should not be imposed.  Any evidence which Mr. Sterling desires to present on his behalf shall be filed in affidavit form on or before 5:00 p.m. on October 2, 2015. [Fn1 We suspend application of NRAP 25(a)(2)(B)(ii)-(iv), which provides that a document is timely filed if, on or before its due date, it is mailed to this court, dispatched for delivery within three calendar days by a third party commercial carrier, or deposited in the Supreme Court drop box.  See NRAP 2.  Any affidavit Mr. Sterling wishes to file shall be filed personally, electronically, or by facsimile transmission with the clerk of this court in Carson City.  See NRAP 25(a)(2)(B)(i)(v); NRAP 25(a)(4).] Docket nos. 65056/65597/65598/65912/66060/66436.15-28415




10/02/2015Order/ProceduralFiled Order. The court has ordered attorney Beau Sterling to appear with his clients in these matters on October 6, 2015, at 2:00 p.m. The show cause hearing scheduled for October 6, 2015, shall be confidential and closed to the public, with the exception of Mr. Sterling, his clients in these matters, and Acting Bar Counsel for the State Bar of Nevada. Nos. 65056/65597/65598/65912/66060/66436.15-30008




10/02/2015Notice/IncomingFiled Response to Order to Show Cause.  Nos. 65056/65597/65598/65912/66060/66436.15-30037




11/17/2015Notice/IncomingFiled Notice of Appearance (Karen Wong as counsel for the Appellant).15-35063




11/17/2015MotionFiled Motion to Extend Time to File a Reply Brief and to Reject Pending Reply Brief.15-35067




11/23/2015Notice/IncomingFiled Status Report per October 6, 2015 Court Directive. Nos. 65056/65597/65598/65912/66060/66436.15-35693




11/24/2015Notice/IncomingFiled Status Report Regarding Attorney Beau Sterling. Nos. 65056/65597/65598/65912/66060/66436.15-35919




12/04/2015Order/ProceduralFiled Order.  The clerk of this court shall add attorney Karen K. Wong to the docket of this appeal as counsel of record for appellant.  The clerk shall reject the reply brief received on September 21. 2015.  Reply Brief due:  30 days.  fn1[The clerk shall remove Beau Sterling and Sterling Law, LLC as counsel of record for appellant.]15-37084




01/05/2016BriefFiled Appellant's Reply Brief.16-00251




01/05/2016Case Status UpdateBriefing Completed/To Screening.


05/12/2016Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.16-14933




06/30/2016Opinion/DispositionalFiled Authored Opinion. "Vacated and remanded." Before: Hardesty/Saitta/Pickering. Author: Saitta, J. Majority: Saitta/Hardesty/Pickering. 132 Nev. Adv. Opn. No. 45. SNP16-JH/NS/KP16-20451




07/25/2016RemittiturIssued Remittitur.16-22975




07/25/2016Case Status UpdateRemittitur Issued/Case Closed.